Exhibit 10.6

DEFERRED COMPENSATION PROGRAM

Effective November 6, 2017

 

1. NAME AND PURPOSE

1.1    Name. The name of this Program is the “Leggett & Platt, Incorporated
Deferred Compensation Program.”

1.2    Purpose. The Program is intended to provide selected key employees,
non-employee directors and advisory directors of the Company the opportunity to
defer future compensation. The Program is an unfunded deferred compensation
program for a select group of management and/or highly compensated employees as
described in ERISA. Options and Stock Units provided for in the Program will be
granted under the Company’s Flexible Stock Plan, as amended, and will be subject
to the terms of that plan.

 

2. DEFINITIONS

2.1    Beneficiary. The person or persons designated as the recipient of a
deceased Participant’s benefits under the Program.

2.2    Benefits. The benefits available under the Program, including Options,
Stock Units and L&P Cash Deferrals.

2.3    Committee. The Compensation Committee of the Board of Directors of the
Company or, except as to Section 16 Officers, any persons to whom the
administrative authority has been delegated.

2.4    Common Stock. The Company’s common stock, $.01 par value.

2.5    Company. Leggett & Platt, Incorporated.

2.6    Compensation. Salary, bonuses, director fees, and all other forms of cash
compensation earned and vested in a calendar year. Bonuses may be earned and
vested in one calendar year, but become payable in the following calendar year.

2.7    Deferred Compensation. Any Compensation that would have become payable to
a Participant but for the Participant’s election to defer such Compensation.

2.8    Disability. A Participant is considered disabled if the Participant
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s employer.

 

1



--------------------------------------------------------------------------------

2.9    Dividend Contribution. The Company’s contribution of dividend amounts to
a Participant’s account made pursuant to Section 5.2.

2.10    Election. A Participant’s election to defer Compensation, which sets
forth the percentage or amount of Compensation to be deferred and such other
items as the Committee may require.

2.11    Employer. The Company or any directly or indirectly majority-owned
subsidiary, partnership or other entity of the Company.

2.12    ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.13    L&P Cash Deferral. The deferral of Compensation into an obligation of
the Company to pay on a future date or dates the Compensation plus interest
thereon determined pursuant to Section 5.4.

2.14    Option. An option to purchase shares of Common Stock issued pursuant to
Section 4.

2.15    Participant. A director of the Company, a Section 16 Officer of the
Company, or a management or highly compensated employee of the Employer selected
by the Committee, who has delivered a signed Election form to the Company. The
Committee may revoke an individual’s right to participate in the Program if he
no longer meets the Program’s eligibility requirements or for any other reason.
Such termination will not affect Benefits previously vested under the Program.

2.16    Section 16 Officers. All officers of the Company subject to the
requirements of Section 16 of the Securities Exchange Act of 1934.

2.17    Section 409A. Section 409A of the Internal Revenue Code, including all
regulations and other guidance of general applicability issued thereunder.

2.18    Stock Unit. A unit of account deemed to equal a single share (or
fractional share) of Common Stock. No Participant or Beneficiary will have any
of the rights of a shareholder with respect to Stock Units.

2.19    Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant, loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

2



--------------------------------------------------------------------------------

3. ELECTION TO DEFER

3.1    Type and Amount of Deferral. Each Participant may elect to defer all or a
portion of his Compensation into an Option, Stock Units, an L&P Cash Deferral,
or any combination of the three.

3.2    Election. A Participant’s Election must be made on or before December
15th for Compensation relating to the following calendar year, except that newly
eligible Participants may (subject to the Company’s insider trading policy) make
an Election during the calendar year within 30 days of first becoming eligible
for participation for Compensation earned subsequent to the date of Election.
Elections may be modified or withdrawn until such time as an original Election
could no longer be made.

The Committee may provide for Elections at any other times with respect to all
or any part of Compensation or Contributions to the extent that such Elections
are consistent with the requirements of Section 409A.

3.3    Benefit Plan Contributions and Payroll Deductions. If Compensation
payable after giving effect to a deferral Election will be insufficient to make
all Company benefit contributions and required tax withholdings, the Participant
must, at the time of the Election, make arrangements suitable to the Company for
the payment of such amounts.

3.4    Vesting. Benefits under the Program vest when the Participant would have
been vested in the Compensation but for the election to defer. Benefits not
vested will terminate immediately upon a Participant’s termination of employment
or, with respect to non-employee directors, termination of service.

 

4. OPTIONS

4.1    Number of Options and Exercise Price. Unless the Committee determines
otherwise, the number of Option shares granted to a Participant is equal to the
nearest number of whole shares determined under the following formula:

 

  

Compensation Foregone x 5

      Exercise Price   

“Compensation Foregone” means the Compensation the Participant elected to defer
into Options. The “Exercise Price” for each share covered by an Option is the
fair market value of Company stock on the Grant Date.

4.2    Grant Date. Options will be granted as of December 15th (or the next
business day, if December 15th is not a business day) of each year or such other
date as the Committee determines (the “Grant Date”).

4.3    Term of Options. The term of an Option will expire 10 years after the
Grant Date (the “Expiration Date”).

 

3



--------------------------------------------------------------------------------

4.4    Exercise of Options. Options will be exercisable on March 15th of the
year following the year the compensation is earned and vested. (For directors,
Options are exercisable on December 31st of the year the compensation is earned
and vested.) However, despite any later specified date for exercise, any vested
portion of an Option will become exercisable in full upon the death or
Disability of the Participant. An Option may be exercised by delivering notice
to the Company’s captive broker accompanied by payment of the Exercise Price for
the shares purchased. Such payment may be made in cash, by delivering or
attesting to ownership of shares of L&P Common Stock or a combination of cash
and Common Stock. No shares will be delivered in connection with an Option
exercise unless all amounts required to satisfy tax and any other required
withholdings have been paid.

An Option may be exercised only by a Participant during his life or, in the case
of Disability, by his guardian or legal representative. Upon the death of a
Participant, the Option may be exercised by his Beneficiary or, if the
Participant fails to designate a Beneficiary, by his legal representative.

Although the Company intends to settle the Option exercise in stock,
notwithstanding any other provision of the Program, the Company reserves the
right, subject to the Committee’s approval, to settle the Option exercise in
cash in lieu of shares of Common Stock. If settled in cash, the amount of the
payment will be equal to the Fair Market Value (as defined in the Company’s
Flexible Stock Plan) of the number of shares of Common Stock that would
otherwise be issued upon Option exercise. Fair Market Value shall be determined
at the date of exercise, in the same manner as if the exercise would have been
settled in shares of Common Stock.

4.5    Non-Qualified Options. All Options will be non-qualified options that are
not entitled to special tax treatment under §422 of the Internal Revenue Code.

4.6    No Shareholders’ Rights. A Participant will have no rights as a
shareholder with respect to the shares covered by his Option until stock has
been issued for the shares. No adjustment will be made for dividends or other
rights for which the record date is before the issuance date.

 

5. STOCK UNIT AND L&P CASH DEFERRALS

5.1    Stock Units. An account will be established to track Stock Units for each
Participant who elects a Stock Unit deferral. Compensation will be deferred on a
bi-weekly basis or as Compensation otherwise would have been paid, unless the
Committee determines otherwise. All deferrals and Dividend Contributions to a
Participant’s account will be used to acquire Stock Units at a price equal to
80% of the fair market value of a share of Common Stock on the date such
deferrals and Dividend Contributions are made.

5.2    Dividend Contributions. On the date a cash dividend is paid on Common
Stock, the Company will make a Dividend Contribution equal to the per share cash
dividend on the number of Stock Units credited to the Participant’s account on
the dividend record date.

5.3    Stock Unit Distributions. Prior to distribution, Stock Units will be
converted to the appropriate number of whole shares of Common Stock. The Company
will make the distributions by January 31st of the elected distribution year.
For installment elections, each annual distribution will be equal to the balance
of Stock Units in the Participant’s account divided by the number of payments
remaining.

 

4



--------------------------------------------------------------------------------

The Company will withhold from the shares distributed any amount required to pay
applicable taxes (at the Company’s required withholding rate). Alternatively,
the Participant may pay such taxes in cash if he elects to do so before the
distribution date. The Company may, at any time, require a Participant to settle
the tax liability in cash.

Although the Company intends to settle Participants’ accounts in stock,
notwithstanding any other provision of the Program, the Company reserves the
right, subject to the Committee’s approval, to pay Stock Units in cash in lieu
of shares of Common Stock. If settled in cash, the amount of the distribution
will be equal to the Fair Market Value (as defined in the Company’s Flexible
Stock Plan) of the number of shares of Common Stock that would otherwise be
issued. Fair Market Value shall be determined at the date the shares would
otherwise have been issued.

5.4    Interest on L&P Cash Deferral. L&P Cash Deferrals will bear interest at a
rate established by the Committee. The interest will begin accruing on the date
the Deferred Compensation would have been paid but for the deferral. Until the
Committee determines otherwise, the Chief Financial Officer will determine the
interest rates.

5.5    Timing and Form of Distribution. The Participant will select the timing
and form of distribution for Stock Unit and L&P Cash Deferrals on his Election
form. The first payment date may not be earlier than two years after the
Election is made or such other date as the Committee determines. The Committee
may establish maximum deferral periods and maximum payout periods. Until
otherwise determined, distribution payouts must begin within 10 years of the
effective date of the deferral, and all amounts subject to the deferral must be
distributed within 10 years of the first distribution payout.

The Participant may make an election to extend the payout period or change the
form of distribution for Stock Unit and L&P Cash Deferrals, not to exceed any
maximum payout period established by the Committee. For purposes of the
foregoing, each payout date in an installment distribution election will be
treated as a separate election. Unless otherwise permitted under rules
applicable to Section 409A, the election change must be made not less than 12
months before the scheduled payment date and must extend the distribution
payment by at least five years.

5.6    Unforeseeable Emergency. In the event of an Unforeseeable Emergency, the
Committee may, in its sole discretion and as permitted under applicable law,
authorize an early distribution of a Participant’s vested L&P Cash Deferral or
Stock Unit account and cancellation of the Participant’s election. Amounts
distributed due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need.

5.7    Unsecured Creditor. The Company’s obligation to a Participant for Stock
Unit and L&P Cash Deferrals is a mere promise to pay shares or money in the
future and the Participant will have the status of a general unsecured creditor
of the Company.

5.8    Claims under ERISA. The Committee and the Company’s Secretary will make
all determinations regarding benefits under the Program in accordance with
ERISA.

If a Participant believes he is entitled to receive a distribution under the
Program and he

 

5



--------------------------------------------------------------------------------

does not receive such distribution, he must make a claim in writing to the
Committee. The Committee will review the claim. If the claim is denied, the
Committee will provide a written notice of denial within 90 days setting out:
the reasons for the denial; provisions of the Program upon which the denial is
based; any additional information to perfect the claim and why such information
is necessary; the steps to be taken if a review is sought, including, as
applicable, the right to file an action under Section 502(a) of ERISA following
an adverse determination; and the time limits for requesting a review and for
review.

If a claim is denied and the Participant desires a review, he will notify the
Secretary in writing within 60 days of the receipt of notice of denial. In
requesting a review, the Participant may review the Program or any related
document and submit any written statement he deems appropriate. The Secretary
will then review the claim and, if the decision is adverse to the Participant,
provide a written decision within 60 days setting out: the reasons for the
denial; provisions of the Program upon which the denial is based; a statement
that the Participant is entitled to receive, upon request and free of charge,
copies of documents relied upon in making the decision; and, as applicable, the
Participant’s right to bring an action under Section 502(a) of ERISA.

 

6. COMPANY BENEFIT PLANS

6.1    Impact on Benefit Plans. The deferral of Compensation under the Program
is not intended to affect other Employer benefit plans in which the Participant
is participating or may be eligible to participate. The impact of the Program on
other benefits is described below.

 

  •   401(k) Plans – Participation in the Program will reduce compensation
eligible for contributions under an Employer 401(k) plan in the year the
compensation is earned.

 

  •   Executive Stock Unit Program—The amount of payroll deduction for Stock
Units under the Company’s Executive Stock Unit Program (“ESU Program”) will be
calculated as if no deferral had occurred. In the case of an ESU Program
Participant who defers 100% of Compensation under the Deferred Compensation
Program, the Company will make the Matching Contribution and Additional Matching
Contribution under the ESU Program as though the full Participant’s Contribution
had been made.

 

  •   Discount Stock Plan—Contributions under the Discount Stock Plan will be
calculated as if no deferral had occurred.

 

  •   Life Insurance and Disability Benefits—To the extent the level of benefits
is based upon a Participant’s compensation, Deferred Compensation will be
included when it would have otherwise become payable but for the deferral.

6.2    Contributions. Except as provided in Section 6.1, the Participant must
make contributions and payments under all Employer benefit plans in which he is
participating in the amounts required as if no deferral had occurred. If there
is not sufficient Compensation after deferral from which to withhold required
contributions and payments, the Participant must make arrangements suitable to
the Company for payment of the required amounts.

 

6



--------------------------------------------------------------------------------

7. ADMINISTRATION

7.1    Administration. Except to the extent the Committee otherwise designates
pursuant to Section 7.2(e), the Committee will control and manage the operation
and administration of the Program.

7.2    Committee’s Authority. The Committee will have such authority as may be
necessary to discharge its responsibilities under the Program, including the
authority to: (a) interpret the provisions of the Program; (b) adopt rules of
procedure consistent with the Program; (c) determine questions relating to
Benefits and rights under the Program; (d) maintain records concerning the
Program; (e) designate any Company employee or committee to carry out any of the
Committee’s duties, including authority to manage the operation and
administration of the Program; and (f) determine the content and form of the
Participant’s Election and all other documents required to carry out the
Program.

7.3    Section 16 Officers and Non-Employee Directors. Notwithstanding the
foregoing, (i) the Committee may not delegate its authority with respect to
Section 16 Officers, and (ii) the Board of Directors must approve any action
related to Benefits for non-employee directors or advisory directors.

7.4    Compliance with Applicable Law. Notwithstanding anything contained in the
Program or in any document issued under the Program, it is intended that the
Program will at all times meet the requirements of Section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Program will be interpreted to meet such requirements. To the extent permitted
by Section 409A, the Committee retains the right to delay a Participant
distribution if the payment of such distribution would violate securities laws,
eliminate or reduce the Company’s tax deduction by application of Section 162(m)
of the Internal Revenue Code, violate loan covenants or other contractual terms
to which the Company is a party, or otherwise result in material harm to the
Company.

 

8. MISCELLANEOUS

8.1    Change in Capitalization. In the event of a stock dividend, stock split,
merger, consolidation or other recapitalization of the Company affecting the
number of outstanding shares of Common Stock, the number of Option shares and
Exercise Price and the number of Stock Units credited to a Participant’s account
will be appropriately adjusted.

8.2    No Right of Employment. Nothing contained in the Program or in any
document issued under the Program will constitute evidence of any agreement or
understanding that the Employer will employ or retain the Participant for any
period of time or at any particular rate of compensation.

8.3    Beneficiary. A Participant may designate one or more Beneficiaries to
receive all of his Benefits resulting from any deferrals under this Program if
he dies. A Participant may change or revoke a designation of a Beneficiary at
any time upon written notice to the Company.

 

7



--------------------------------------------------------------------------------

If a notice of beneficiary is not on file or if the Beneficiary is not living
when the Participant dies, the Participant’s estate will be his Beneficiary.

8.4    Transferability. No Benefits or interests therein may be transferred,
assigned or pledged during a Participant’s lifetime. Benefits may not be seized
by any creditor of a Participant or Beneficiary or transferred by operation of
law in the event of bankruptcy or insolvency. Any attempted assignment or
transfer will be void. However, the Committee may, in its sole discretion, allow
a Participant to transfer Options by way of a bona fide gift. The donee will
hold such Options subject to the Program.

8.5    Binding Effect. The Program will be binding upon and inure to the benefit
of the Company, its successors and assigns, and each Participant, his heirs,
personal representatives, and Beneficiaries.

8.6    Amendments and Termination. The Company will have the right to amend or
terminate the Program at any time. However, no such amendment or termination
will deprive any Participant of the right to receive Benefits previously vested
under the Program.

8.7    Governing Law. To the extent not preempted by ERISA, Missouri law will
govern this Program.

8.8    Data Privacy. The Company may collect and use personal information of
Participants to implement and administer the Program, which may include, without
limitation, a Participant’s: employee identification number; first and last
names; home and other physical address; email addresses; telephone and fax
numbers; organization name, job title, and department name; reporting hierarchy;
work history; performance ratings; and payroll information. The Company may
disclose such information to non-agent third parties assisting the Company in
administering the Program. Additional information concerning the Company’s
collection and use of personal information is available in the Privacy Policy
located on the Company’s intranet site.

 

8